Gamble, Judge,
delivered the opinion of the court.
Boyle and others sued Skinner before a justice of the peace, and recovered judgment, from which Skinner appealed to the law commissioner. The papers appear to have been filed with the law commissioner on the 20th January, 1852. On the same day, an entry was made by the commissioner in these words : “ Now at this day, comes Hugh Boyle, one of the said plaintiffs, in bis own proper person, and the said defendant, the appellant, having failed to pay the fee of the law commissioner, as prescribed by the statutes, and in accordance with the rules of this court, whereupon, on leave of the court here first bad and obtained, the said Hugh Boyle pays the same, and upon bis motion, the judgment of the justice in affirmed, and it is considered by the court that the said plaintiff recover,” &c. This court, in the case of Hunt v. Hernandez, at the last term, decided that the law commissioner was not authorized by the statute to file the papers in an appeal case, and affirm the judgment for the non-payment of bis fee. In the present case, the judgment, upon its own face, shows the ground of the affirmance, and it must be reversed and the cause remanded.